Citation Nr: 1048012	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-38 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an effective date earlier than December 17, 
1993 for the grant of service connection for schizoaffective 
disorder, depressive type.

2.  Entitlement to an effective date earlier than December 17, 
1993 for the grant of Dependents' Education Assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 
1966.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 decision rendered by the New York, New 
York Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for schizoaffective 
disorder, depressive type with a disability evaluation of 100 
percent; and entitlement to DEA, both effective December 17, 
1993.

The Board, in a May 2009 decision denied entitlement to an 
earlier effective date. Pursuant to a Joint Motion, the U.S. 
Court of Appeals for Veterans Claims (Court), vacated and 
remanded the Board's decision in May 2010.  The case has been 
returned to the Board.

The issue of entitlement to an effective date earlier than 
December 17, 1993 for the grant of DEA under Chapter 35, Title 
38, United States Code, is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  The Veteran's original claim for service connection for a 
psychiatric disorder was submitted on August 25, 1976; that claim 
was denied in a January 1977 rating action.

2.  Following the final January 1977 rating action, additional 
service department records were associated with the claims file 
and were the basis for the September 2004 VA opinion linking the 
current schizoaffective disorder to service.




CONCLUSION OF LAW

An effective date of August 25, 1976, but no earlier, is 
warranted for the grant of service connection for schizoaffective 
disorder, depressive type.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156 (c), 3.400 
(2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this 
case, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that there was any error 
with respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

II.  Pertinent Law and Regulations 

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service or (2) the date of 
receipt of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA. 
See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2010).  A claim means a formal or informal communication in 
writing requesting a determination of entitlement, or evidencing 
a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p). "Any 
communication or action, indicating an intent to apply for one or 
more benefits under the laws administered by the Department of 
Veterans Affairs ...may be considered an informal claim.  Such 
informal claim must identify the benefit sought."  38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.156(c) provides that, at any time after VA issues a 
decision on a claim, if it receives or associates with the claims 
file relevant official service department records that existed 
and had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim.  Such records 
include service records that are related to a claimed in-service 
event.  This regulation does not apply to records that VA could 
not have obtained when it decided the claim because they did not 
exist or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records.  Id. at 
(c)(2).  An award made based all or in part on the records 
identified by paragraph (c)(1) is effective on the date 
entitlement arose or the date VA received the previously denied 
claim, whichever is later, or such other date as may be 
authorized by the provisions of this part applicable to the 
previously denied claim.  Id.

III.  Analysis 

The Veteran appeals the December 17, 1993 effective date assigned 
for his award of service connection for schizoaffective disorder, 
depressive type.  His essential contention is that the effective 
date should extend back to the date of the initial claim because 
the agency of original jurisdiction (AOJ) should have, but did 
not, request his service personnel records.  The Board concurs.  

The record shows that the Veteran filed an original claim for 
service connection for schizophrenia on August 25, 1976.  The 
claim was denied on the merits by the RO in January 1977.  The 
evidence of record at the time of the rating decision consisted 
of the Veteran's service treatment records dated in September 
1965 and September 1966.  The records show no evidence of mental 
or emotional problems.  The Veteran was afforded a VA examination 
in November 1976 and the examiner did not have access to the 
Veteran's case file.  The examiner recorded the Veteran's 
contentions that he suffered from a nervous condition in service 
and the examiner diagnosed schizophrenia.  The January 1977 
rating decision denied the claim because there was no evidence of 
incurrence or aggravation of the claimed disability in service or 
within a year of separation from service.  

On December 17, 1993, the RO received the Veteran's application 
to reopen his claim of entitlement to service connection for 
schizophrenia.  This claim was denied for failure of the Veteran 
to submit new and material evidence.  Thereafter, in a March 2003 
decision, the Board determined that new and material evidence had 
been submitted and reopened the claim.  By rating action in 
December 2004, the RO granted service connection for 
schizoaffective disorder, depressive type with a 100 percent 
evaluation, effective from January 14, 1994 on the basis of the 
opinion contained in a September 2004 VA examination report.  The 
date of January 14, 1994 was assigned, because this was the date 
of the rating decision issued in response to the Veteran's 
application to reopen.

The RO issued a new rating decision in May 2005 that amended the 
effective date for service connection for schizoaffective 
disorder, depressive type.  The RO noted there was clear and 
unmistakable error (CUE) in the December 2004 rating decision- in 
that the proper effective date should have been the date the 
Veteran's petition to reopen his claim was received.  Therefore, 
December 17, 1993 became the effective date for service 
connection.

Based upon the evidence of record, the Board finds that an 
effective date earlier than December 17, 1993, for the grant of 
service connection for schizoaffective disorder, depressive type, 
is warranted.  

In January 1999, the RO attempted to locate the Veteran's 
personnel records.  The personnel records, which were obtained in 
July 2000, reference the basis for the Veteran's discharge, i.e. 
"unsuitability discharge" and contain a July 1966 medical 
record diagnosing the Veteran with an "emotionally unstable 
personality."  Those military records along with post service 
(and post August 1978) psychiatric diagnoses of depression 
possibly linked to the Veteran's mother's death during his 
military service were the bases for the Board's March 2003 
determination that new and material evidence had been submitted 
to warrant reopening the Veteran's claim.

After the claim was reopened, the Veteran was afforded a VA 
examination in September 2004, at which time the examiner 
completed a review of the entire record, including the July 1966 
diagnosis of emotionally unstable personality.  The examiner 
determined that the Veteran currently has schizoaffective 
disorder, depressive type.  He concluded that the Veteran's 
symptoms "clearly" began in the military, stating "unsuitable 
personality is not a current psychiatric disability, but a 
disability that appears to have been one the military used at the 
time the Veteran's first symptoms began in order to justify his 
unsuitability for the military."  

The Board finds that the cited service personnel records showing 
the diagnosis of emotionally unstable personality existed at the 
time of the original January 1977 decision.  Indeed, the service 
department records are the type of evidence specifically referred 
to in the Federal Register which provides that retroactive 
evaluation of disability is allowed when service department 
records that had not been associated with the claims file when VA 
first decided the claim, are submitted.   
38 C.F.R. § 3.156 (c).  By operation of 38 C.F.R. § 3.156(c), the 
new and material standard does not apply and the Veteran's claim 
must be reconsidered to the time of his initial filing.

As the parties noted in the Joint Remand, when the provisions of 
38 C.F.R. § 3.156(c) were revised and clarified, the following 
example was published in the Federal Register:

This provision would apply, for example, in cases where a 
veteran files a claim for disability compensation, which 
VA denies because there is no evidence of an in-service 
injury.  Years later, if VA receives service department 
records that show an in-service injury, and obtains a 
medical opinion that links that injury to the claimant's 
current disability, it would grant service connection.  
Although the doctor's opinion is not a document that meets 
the definition of proposed Sec.  3.156(c)(1), the service 
department record showing incurrence, which provided the 
basis for the medical opinion, is such a document.  
Therefore, the veteran in this example would be entitled 
to reconsideration of the prior decision and retroactive 
evaluation of disability.  Any award of benefits as a 
result of such reconsideration would be effective on the 
date entitlement arose or the date of claim, whichever is 
later, or any other date made applicable by law or 
regulation to previously decided claims.

On review of the entire record, the Board finds that competent 
medical evidence establishes that the Veteran's psychiatric 
disorder had its onset in service and that the service department 
records obtained in July 2000 provided the basis for the 
September 2004 VA opinion linking the current disability to 
service.  As additional relevant service department records were 
associated with the claims file that had existed and had not been 
associated with the claims file when VA first decided the claim 
in January 1977, that claim must be reconsidered.  The date of 
the Veteran's original claim for service connection is August, 25 
1976, which is later that then date than the date entitlement 
arose and provides the basis for establishing an earlier 
effective date for the grant of service connection.  As such, the 
Board finds that the Veteran's schizoaffective disorder, 
depressive type has been established effective to the date of his 
original claim on August 25, 1976, in compliance with 38 C.F.R. 
§§ 3.156(c) and 3.400(b)(2)(i).  The appeal, therefore, is 
granted.


ORDER

An effective date of August 25, 1976, but no earlier, for service 
connection for schizoaffective disorder, depressive type is 
granted, subject to the applicable regulations concerning the 
payment of monetary benefits.


REMAND 

In light of the Board's decision to grant an earlier effective 
date for the Veteran's service-connected schizoaffective 
disorder, depressive type, a Remand is necessary to determine 
whether an earlier effective date for DEA is warranted.

The DEA claim depends, in part, upon the RO's rating of the 
Veteran's service-connected schizoaffective disorder and the 
Board finds this claim to be inextricably intertwined with the 
outcome of the RO's treatment of the Board's current decision. 
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  For the 
purposes of DEA under 38 U.S.C. Chapter 35, basic eligibility 
exists if the Veteran was discharged from service under 
conditions other than dishonorable and if he has a permanent and 
total service-connected disability.  38 U.S.C.A. § 3501; 38 
C.F.R. §§ 3.807, 21.3021 (2010).   The record must first 
establish the percentage rating affective from the August 25, 
1976 effective date.

Accordingly, the case is REMANDED for the following action:

1.	After assigning the percentage 
rating for the Veteran's service-
connected schizoaffective disorder 
effective from August 25, 1976, the 
AOJ should re-adjudicate the 
remaining issue on appeal. 

2.	If the benefits sought on appeal are 
not granted in full, the Veteran and 
his representative should be issued 
a supplemental statement of the case 
and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


